
	

113 HR 35 IH: Safe Schools Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 35
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Stockman (for
			 himself and Mr. Broun of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore safety to America's schools.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress finds—
				(1)that the Supreme
			 Court has found language nearly identical to the Gun Free School Zones
			 Act to be unconstitutional;
				(2)that the enactment
			 of the Gun Free School Zones Act has been met with an almost
			 uninterrupted series of horrific and tragic shootings at Columbine, Newtown and
			 in other American schools;
				(3)that the Gun
			 Free School Zones Act has been a deadly failure. According to research
			 by GeorgiaCarry.org, in the 22 years prior to enactment of the Gun Free
			 School Zones Act there were two school shootings in which four or more
			 people were intentionally murdered in a short period of time, and in the 22
			 years after the enactment of the Gun Free School Zones Act there
			 have been 10 such school shootings;
				(4)that American
			 schools had not been plagued with this succession of horrific shootings prior
			 to the enactment of the Gun Free School Zones Act;
				(5)that horrific
			 massacres on school campuses in Pearl, Mississippi, and southwestern Virginia,
			 were averted by armed staff and students;
				(6)that none of the
			 murderers in any of these horrific school shootings were deterred by the fact
			 that, in addition to murder, gun possession was also illegal in those
			 locations; and
				(7)that the reason
			 that the Gun Free School Zones Act has made American schools
			 unsafe is that shooters now know that they can victimize American school
			 campuses with no fear that victims will be armed.
				(b)PurposeIt
			 is the purpose of this Act to restore safety to America’s schools by allowing
			 staff, teachers, and administrators to defend the children and
			 themselves.
			3.Safe
			 schoolsSubsection (q) of
			 section 922 of Title 18, United States Code, is repealed.
		
